 



Exhibit 10.1
Summary of the Kaiser Aluminum Fabricated Products
2008 Short-Term Incentive Plan For Key Managers
This is a summary of the Kaiser Aluminum Fabricated Products short-term
incentive program (STIP) effective January 1, 2008. The STIP performance period
is annual. The 2008 program rewards participants for economic value added
(“EVA”) versus our cost of capital with modifiers for safety, business unit,
plan and individual performance objectives.
Purpose of the 2008 Kaiser Aluminum STIP

1.   Focus attention on value creation within Fabricated Products, our core
business segment, and Corporate.   2.   Reward the achievement of aggressive
performance goals.   3.   Provide incentive opportunities that are consistent
with competitive market.   4.   Link incentive pay to individual performance as
well as our success and ability to pay.

STIP Philosophy
Compensation should (i) reward management for value creation and the safe
operation of our business, (ii) stand the test of time to provide continuity in
compensation philosophy, (iii) recognize the cyclical nature of our business,
and (iv) provide a retention incentive. In order to achieve success,
participants must continue to seek out and find ways to create value and operate
safely.
Primary Performance Measures

•   EVA will equal our pre-tax operating income (“PTOI”) less a capital charge
calculated as a percentage of our net assets (“Net Assets”). Both PTOI and Net
Assets will be based on our financial statements and certain adjustments
described in more detail below.

  o   Net Assets will equal our Total Assets less Total Liabilities reflected in
the financial statements for our prior fiscal year subject to adjustments to:

  §   Remove Primary Products     §   Remove Discontinued Operations     §  
Eliminate fresh start adjustments     §   Eliminate VEBA assets and liabilities
    §   Exclude financing items     §   Exclude capex in progress     §   Add
capitalized value of long-term leases     §   Add prorated value of capital
projects and acquisitions larger than 1% of prior year Net Assets     §   Others
as recommended by the CEO and approved our Compensation Committee of the Board
of Directors (the “Compensation Committee”)

  o   PTOI will be adjusted to:

  §   Exclude LIFO adjustments     §   Add back depreciation associated with
step-down in property, plant and equipment resulting from the implementation of
fresh start accounting     §   Amortize the following non-recurring activities
over 36 months if the value exceeds one percent of Net Assets:

  •   Restructuring charges

 



--------------------------------------------------------------------------------



 



  •   Gains or losses resulting from asset dispositions     •   Labor stoppage
costs     •   Asset impairment charges     •   Others as recommended by the CEO
and approved our Compensation Committee

•   Safety performance will be measured by Total Case Incident Rate (TCIR).

Individual Performance Criteria — Kaiser Aluminum STIP

•   Individual payouts from the 2008 STIP may be adjusted based upon performance
against individual objectives and/or business unit performance.   •   The
business unit modifier allows for a plus or minus 50% of target or award based
on the performance of the specific business unit that applies to the individual.
  •   There are up to four categories based on individual objectives or targets
set in the first quarter of each year. Each category allows for an individual
modifier of plus or minus 25% of target or award.

Target Incentive

•   A monetary target incentive amount for each participant is established for
the STIP based on competitive market, internal compensation balance and position
responsibilities.   •   Participants’ monetary incentive targets are set at the
beginning of each annual STIP performance period.   •   The participant’s
monetary incentive target amount represents the incentive opportunity when
certain financial, safety, operational and individual performance goals are met.

How Incentive Awards Are Determined

•   At the end of the year EVA will be determined and used to calculate the
Award Multiple.   •   Award Multiples calculations are audited by Grant Thornton
or other auditor determined by the Compensation Committee.   •   The Award
Multiple is adjusted within a range of plus or minus 10% based upon TCIR.   •  
The maximum Award Multiple is 3.0 times target.   •   A pool is established
based upon the Award Multiple multiplied by the sum of individual monetary
incentive targets for the STIP participants.   •   Payouts are in cash.   •  
The entire pool is paid to participants.

STIP Award

•   Each participant’s base award is determined as the vested monetary incentive
target times Award Multiple.   •   Based on EVA and TCIR performance as well as
business unit and individual performance, the monetary award can be modified in
aggregate up to plus or minus 100% of incentive target or base award.

  o   If the award multiple is 1.0 or greater, then the earnings and individual
/ safety performance modifier will be a percentage of the calculated award.    
o   If the award multiple is less than 1.0, then the earnings and individual /
safety performance modifier will be a percentage of incentive target.

Form and Timing of Payment

•   Annual monetary incentive awards from the STIP are paid in cash no later
than March 15 following the end of the year.

2



--------------------------------------------------------------------------------



 



•   Award is conditioned on employment on date of payment unless employment is
terminated:

  o   As a result of death, disability, normal retirement or full early
retirement (position elimination);     o   Involuntarily by the company without
cause; or     o   Voluntarily by the employee with good reason

Other Administrative Provisions

•   The STIP will be reviewed annually.   •   Annual monetary incentive awards
paid from the STIP count as additional compensation for purposes of the
Company’s Defined Contribution and Restoration Plans but not for other Company
benefits.   •   All applicable federal, state, local and FICA taxes will be
withheld from all incentive award payments.   •   Retirement or termination: If
participant dies or retires under “normal” (age 62), full early retirement
(position elimination), or is involuntarily terminated due to position
elimination, or becomes disabled, on a date other than December 31 of any year,
a pro-rata incentive award is earned based on actual eligibility during the
performance period.   •   Leave of absence participants earn a prorated award
based on the number of months of active employment.   •   Incentive awards are
forfeited for all voluntary terminations by the employee without good reason
prior to the end of the performance period (December 31).   •   Beneficiary
designation: In the event of death the deceased participant’s designated
beneficiary will receive any payments due under the STIP. If there is no
designated beneficiary on file with Human Resources, any amounts due will be
paid to the surviving spouse or, if no surviving spouse, to the participant’s
estate.   •   Non transferability: No amounts earned under the STIP may be sold,
transferred, pledged or assigned, other than by will or the laws of descent and
distribution until the termination of the applicable performance period. All
rights to benefits under the STIP are exercisable only by the participant or, in
the case of death, by the participant’s beneficiary.   •   The STIP may be
modified, amended or terminated by the Compensation Committee at any time. If
the plan is terminated, modified or amended, then future payments from the STIP
are governed by such modifications or amendments. If terminated, then a prorated
award will be determined based on number of months up to termination, and paid
before March 15 following the end of the year.   •   The STIP constitutes no
right to continued employment.   •   The Chairman and CEO, with oversight from
the Compensation Committee, has the discretionary authority to interpret the
terms of the plan and his decisions shall be final, binding and conclusive on
all persons affected.

3